Case 3:20-cr-30045-NJR Document 1 Filed 03/09/20 Page1of4 Page ID #1

FILED

MAR 0.9 2099
IN THE UNITED STATES DISTRICT COURT LERK;
FOR THE SOUTHERN DISTRICT OF ILLINOIS S0u7Hpy 5 O'STRICT Couper
EAST gf Lous Ope KLINOIS

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) — .
vs. ) CRIMINAL NO. 20-4 NA5-G ‘5S
) ‘
MARTIN PADILLA, ) Title 18 United States Code
) Sections 922(g)(1)
Defendant. )
)

CRIMINAL COMPLAINT

I, Matt Inlow, Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), the undersigned complainant, being duly swom, state the following is trueand

correct to the best of my knowledge and belief:

COUNT 1

FELON IN POSSESSION OF A FIREARM

On or about March 6, 2020, in Madison County, within the Southern District of Illinois,

MARTIN PADILLA,

defendant herein, knowing that he had been convicted of a crime punishable by imprisonment for a
term exceeding one year, namely: Possession of A Controlled Substance, on or about January 22,
2018, in Madison County Illinois Circuit Court Case No. 2017CF003197, did knowingly possess
firearms, to wit: a Browning, 10 Gauge Shotgun, Bearing Serial Number 02842NWR91, St. Louis Arms,
Double Barrel 12 Gauge Shotgun, bearing serial number 14163, said firearms having been shipped
and transported in interstate commerce, in violation of Title 18, United States Code, Section

922(g)(1).
Case 3:20-cr-30045-NJR Document 1 Filed 03/09/20 Page 20f4 Page ID #2

AFEIDAVIT

Your affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) currently assigned to the Fairview Heights, linois Field Office and has been so

employed since September 2001. Your affiant was previous employed as a United States Secret

Service Uniformed Division Police Officer from November of 2000 through September of 2001.

Your affiant is responsible for investigating violations of federal firearms laws, including Title 18

U.S.C. Section 922(g)(1), making it unlawful for any person who has been convicted of a crime

punishable by more than one year in prison to possess a firearm, which affects or is transported in

interstate commerce.

The statements contained in this affidavit are based on the investigation of your Affiant, as

well as information derived from reporis and interviews of the law enforcement officers and

witnesses named herein. In support of this Complaint, your Affiant states as follows:

L.

we

On March 6, 2020, | was working along with the United States Marshals Fugitive Task
Force to execute arrest warrants and probation warrants. Specifically, the United States
Marshals Fugitive Task Force was assisting the Illinois State Police by executing a felony
possession of controlled substance and a felony possession of stolen fireann Arrest Warrant,
for Martin PADILLA.

PADILLA’s residence was identified as 2919 Harding, Granite City, IHinois, in the
Southern District of IHinois. PADILLA had previously fisted 2919 Harding, Granite
City, Illinois as his residence with Multiple Law Enforcement Agencies at the time of his.
previous arrests.

On March 6, 2020, Agents arrived at 2919 Harding, Granite City, Hlinois and knocked
on the door announcing Police in an attempt to make contact with PADILLA.

PADILLA opened the door for Law Enforcement and was taken into custody,

PADILLA permitted Law Enforcement to enter his residence to search for additional

persons. While Law Enforcement searched the residence for additional persons, a
Case 3:20-cr-30045-NJR Document 1 Filed 03/09/20 Page 30f4 Page ID #3

Browning, 10 Gauge Shotgun, Bearing Serial Number 02842NWR9I and.a St. Louis Arms,
Double Barre! 12 Gauge Shotgun, bearing serial number 14163, were observed in plain
view laying on top ofa mattress that was standing on its side in the back bedroom of the
residence. No other individuals were located tnside the residence.

4, PADILLA then provided Law Enforcement with consent to search his residence. Law
Enforcement recovered the two previously identified firearms, an alleged
Methamphetamine Pipe, and a Digital Scale. Law enforcement also recovered a small
quantity of suspected marijuana on PADILLA's person.

5. PADILLA was interviewed by Law Enforcement and informed Agents that he did not
want to speak with Law Enforcement.

6. PADILLA was convicted ofa felony punishable by imprisonment for a term exceeding
one year, being Possession of Controlled Substance, on or about January 22, 2018, in
Madison County IHinois Circuit Court Case No. 2017CF003 197.

7. The firearms and armmunition were photographed and collected as evidence. The
firearms, a Browning, 10 Gange Shotgun, Bearing Serial Number 02842NWR9!I and a St.
Louis Arms, Double Barrel 12 Gauge Shotgun, bearing serial number 14163, were not
manufactured in the state of Illinois, and therefore travelled in or affected interstate

commerce prior to PADILLA’s possession of the firearm.
Case 3:20-cr-30045-NJR Document1 Filed 03/09/20 Page 4of4 Page ID #4

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Matthew R. Idlow
Special Agent, Bureau of Alcohol, Tobacco.
Firearms and Explosives

STEVEN D. WEINHOEFT
United States Attorney

A balance Puan

Alexandria M. Burns
Assistant United States Attorney

State of Illinois )
) SS.
County of St. Clair )

Sworn on the 4 th day of March 2020, in East Saint Louis, Illinois, within the Southern

District of Illinois.
Rithag Cc. se iign2
Gilbert C. Sison
United States Magistrate Judge
